Citation Nr: 1012194	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of the right shoulder.

2.  Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of the left shoulder.

3.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral pes planus.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in December 2006 and January 2009.

The Board notes that, in his July 2009 Substantive Appeal, 
the Veteran suggested that ratings for "both osteoarthritic 
knees" were on appeal; however, there is no indication of a 
pending appeal concerning the evaluations assigned for his 
right and left knee disabilities.  Accordingly, claims for 
increased evaluations for right and left knee disorders have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board is remanding this case because it is apparent that 
there are relevant treatment records that have not been 
obtained to date.  In a series of very brief statements 
submitted between July 2007 and July 2009, Maria Choy, M.D., 
noted that she had treated the Veteran since 2004.  In 
statements from July and October of 2007, she indicated that 
he had been seen 12 to 15 times per year, including for his 
bilateral shoulder disorders.  In the July 2008 and July 
2009 statements, she also noted that she had been treating 
him for peripheral neuropathy of the feet, which "makes it 
more difficult for him to compensate for his pes planus"; 
this foot treatment raises a substantial likelihood that 
corresponding records would contain findings pertinent to 
the pes planus claim as well.  The treatment reports of 
record from Dr. Choy, however, date only from February 2004 
through September 2006.  Records corresponding to subsequent 
treatment from Dr. Choy would be relevant to the increased 
rating claims and should be obtained prior to an 
adjudication of those claims.

The determination of the increased rating claims could also 
substantially affect the TDIU claim, and a decision on that 
claim will not be made at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  The 
Board further notes that Dr. Choy asserted in July 2009 that 
the Veteran's service-connected disabilities, also including 
his knee disorders, render him unemployable, and the 
additional treatment records may shed additional light on 
the basis for her opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing a signed release form 
from the Veteran, with full address 
information, all records of medical 
treatment from Dr. Choy dated since 
September 2006 should be requested.  All 
records obtained pursuant to this 
request should be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the Veteran's claims for 
increased ratings for arthritis of the 
right shoulder, arthritis of the left 
shoulder, and pes planus should be 
readjudicated, to include consideration 
of 38 C.F.R. § 4.16(b) in regard to the 
TDIU claim.  If the determination of any 
of these claims remains less than a full 
grant, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case, 
and should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

